        Case 1:19-cv-02239-PGG Document 32 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOAN LOGUE,

                          Plaintiff,
                                                                ORDER
            - against -
                                                          19 Civ. 2239 (PGG)
WHOLE FOODS MARKET GROUP, INC.,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference presently scheduled December 3,

2020 at 11:00 a.m. is moved to December 3, 2020 at 10:15 a.m.

Dated: New York, New York
       November 30, 2020
